DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2021. Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 01/05/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over NISTOR et al. (US 2019/0016044) in view of DIETRICH et al. (US 2010/0314794).
As to claim 1: NISTOR discloses a method of forming three-dimensional objects ([0009]) which combines 3D printing techniques with conventional forming techniques (i.e., hybrid additive manufacturing) ([0015]). NISTOR also discloses the model data defining the model of the object being electronic data ([0019]), such that a data processing system is used to process the data that define the model ([0036]). Therefore, NISTOR reads on the claimed computer-implemented hybrid additive manufacturing method. 
Furthermore, NISTOR discloses employing a 3D printing technique for printing a sheet like cover body with a shape as determined by the cover part of the model ([0013]) and the model data that describes the transformed cover part being transmitted to a printer, e.g., flat bed ink jet printer, and the printer being controlled to print a cover body with a shape as defined by the cover part model data ([0038]; FIG. 5 – cover body 34) reading on the claimed causing, by one or more processors, a three-dimensional printer to print a sheet of a material. NISTOR discloses the structured top surface (i.e., printed feature having a structural characteristic) of the cover body (i.e., sheet) being rendered in fine 
NISTOR fails to explicitly disclose the claimed printed feature corresponding with an area of the mold at which the sheet deforms while being molded. However, DIETRICH teaches manufacturing tools by using additive manufacturing processes, which are processes for making an object by adding layers and are processes which can create objects using various materials that may include plastic polymers ([0038]). DIETRICH further teaches the manufacturing environment including a design system, an additive manufacturing system, curing system composite material lay-up system and any other suitable systems or machines needed to manufacture a number of parts ([0041]). 
Additionally, DIETRICH teaches the design of the tool being received by the additive manufacturing system and then the additive manufacturing system may form the tool by adding material in layers ([0045]; [0068]). DIETRICH teaches the tool 700 including a shell 702, and the shell 702 having a cavity 704 with a support structure 708 disposed in the cavity 704 ([0075]; FIG. 7). DIETRICH also teaches the tool taking on other forms other than an inner mold line tool such as outer mold line tool or both an inner mold line tool and an outer mold line tool ([0056]; [0080]). Given this teaching, and the fact that a sheet is deformed to the structural characteristic using the tool as illustrated in FIG. 11 of DIETRICH, it can be concluded that DIETRICH modified by NISTOR reads on the claimed printed feature corresponding with an area of the mold at which the sheet deforms while being molded. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the 3D printed tool taught by DIETRICH into NISTOR as doing so is combining prior art elements according to known methods for the predictable result of forming a 
As to claim 2: NISTOR and DIETRICH remain as applied above. NISTOR, modified by DIETRICH, further teaches the claimed structural characteristic of the printed feature including an increased thickness of the material compared to the majority of the sheet (see [0038]; [0045]; FIG. 7), for similar motivation discussed in the rejection of claim 1. 
As to claim 3: NISOTR and DIETRICH remain as applied above. NISTOR, modified by DIETRICH, further teaches the claimed printed feature including more printed layers of the material than the majority of the sheet (see [0038]; [0045]; FIG. 7), for similar motivation discussed in the rejection of claim 1. 
As to claim 4: NISTOR and DIETRICH remain as applied above. NISTOR, modified by DIETRICH, further teaches the claimed structural characteristic of the printed feature including a different hardness than the majority of the sheet (see [0038]; [0045]; [0046]; [0050]; FIG. 7), for similar motivation discussed in the rejection of claim 1. 
As to claim 5: NISTOR and DIETRICH remain as applied above. NISTOR further discloses the claimed printed feature comprising an algorithmic pre-distortion of the sheet in a region which, when formed on the mold, will deform to substantially conform with structural characteristics of the majority of the sheet ([0043]; [0049]). 
As to claim 9: NISTOR and DIETRICH remain as applied above. NISTOR, modified by DIETRICH, teaches the claimed computer-implemented hybrid additive manufacturing method comprising: controlling, by one or more processors, a three-dimensional printer to print a sheet of a material, the sheet comprising a printed feature on one side of the sheet, the printed feature having a structural characteristic that is different from structural characteristics of a majority of the sheet, wherein the controlling comprises: obtaining data representing a region of the sheet that will deform when the sheet 
As to claim 10: NISTOR and DIETRICH remain as applied above. NISTOR further discloses the claimed controlling the molding machine to position a seal material over the sheet ([0040]). 
As to claim 11: NISTOR and DIETRICH remain as applied above and therefore read on the claimed structural characteristic of the printed feature including an increased thickness of the material compared to the majority of the sheet (see the rejection of claim 2 above). 
As to claim 12: NISTOR and DIETRICH remain as applied above and therefore read on the claimed printed feature including more printed layers of the material than the majority of the sheet (see the rejection of claim 3 above). 
As to claim 13: NISTOR and DIETRICH remain as applied above and therefore read on the claimed structural characteristic including a different 3D printing material than a 3D printing material of the majority of the sheet (see the rejection of claim 4 above). 
As to claim 14: NISTOR and DIETRICH remain as applied above. NISTOR further discloses the claimed printed feature being an algorithmic pre-distortion of the sheet in the region which, when formed on the mold, will deform to substantially conform with structural characteristics of the majority of the sheet (see the rejection of claim 1 and claim 5 above). 

Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over NISTOR et al. (US 2019/0016044) in view of DIETRICH et al. (US 2010/0314794) and further in view of LOWNSDALE et al. (US 2013/0241100). NISTOR and DIETRICH teach the subject matter of claim 1 and claim 9 above under 35 USC 103.
As to claim 6: NISTOR and DIETRICH remain as applied above. NISTOR, modified thus far, fails to explicitly disclose the claimed causing the three-dimensional printer to print the sheet comprises causing the three-dimensional printer to print a second printed feature on the one side of the sheet, the second printed feature comprising an opacity that is different from an opacity of the majority of the sheet. 
However, LOWNSDALE teaches a method for forming a composite article (title). The method taught by LOWNSDALE includes providing a tool having a mold surface and providing a preform (i.e., sheet) ([0005]). The preform is illustrated in FIG. 3 of LOWNSDALE to include multiple features on the one side of the preform such that the preform is disposed on the mold surface of the tool (FIG. 3 – preform 62, mold surface 24, tool 26). 
Incorporating the design of the preform, specifically the multiple features, taught by LOWNSDALE into NISTOR modified by DIETRICH would result in the multiple features of LOWNSDALE requiring more layers when being printed by NISTOR and DIETRICH and would therefore have a different opacity than the rest of the sheet being printed without features as not as much material is required. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the design of the preform, specifically the multiple features, taught by LOWNSDALE into NISTOR modified by DIETRICH. Doing so is combining prior art elements according to known methods for the predictable result of forming a sheet having desired structural characteristics to facilitate a particular object being formed. 
As to claim 7: NISTOR, DIETRICH, and LOWNSDALE remain as applied above and therefore read on the claimed causing the three-dimensional printer to print the sheet comprises causing the three-dimensional printer to print a second printed feature on the one side of the sheet, wherein the second printed feature protrudes a surface on the one side of the sheet (FIG. 3 – preform 62 of LOWNSDALE which protrude from the surface of the preform), for similar motivation discussed in the rejection of claim 6. 
As to claim 8: NISTOR, DIETRICH, and LOWNSDALE remain as applied above and therefore read on the claimed second printed feature being printed in a region of the sheet, the region corresponding with a location of a design structure of a finished product (see FIG. 3 of LOWNSDALE - preform 62, mold surface 24, tool 26), for similar motivation discussed in the rejection of claim 6. 
As to claim 15: NISTOR, DIETRICH, and LOWNSDALE remain as applied above and therefore read on the claimed controlling the three-dimensional printer to print a second printed feature on the one side of the sheet, the second printed feature comprising an opacity that is different from an opacity that is different from an opacity of the majority of the sheet (see the rejection of claim 6 above). 
As to claim 16: NISTOR, DIETRICH, and LOWNSDALE remain as applied above and therefore read on the claimed controlling the three-dimensional printer to print a second feature on the one side of the sheet, wherein the second printed feature protrudes from a surface on the one side of the sheet (see the rejection of claim 7 above). 
As to claim 17: NISTOR, DIETRICH, and LOWNSDALE remain as applied above and therefore read on the claimed second printed feature being printed in a second region of the sheet, the second region corresponding with a location of a design structure of a finished product (see the rejection of claim 8 above). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: KYTTANEN et al. (US 2018/0085972) teaches a method for molding an item involving 3D printing elements involved in the process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287.  The examiner can normally be reached on M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743